Case 6:19-cv-00399-JDK-JDL Document 15 Filed 01/12/21 Page 1 of 2 PageID #: 154




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
WAUKEEM T. WILLIAMS,                        §
#27151-078                                  §
                                            §
v.                                          §    Case No. 6:19-cv-399-JDK-JDL
                                            §
UNITED STATES OF AMERICA                    §
                                            §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
        Movant Waukeem Trevor Williams, a prisoner confined at FCI Texarkana,

 proceeding pro se, moved to vacate, set aside, or correct his federal sentence pursuant

 to 28 U.S.C. § 2255. The motion was referred to United States Magistrate Judge, the

 Honorable John D. Love, for findings of fact, conclusions of law, and recommendations

 for disposition.

        On November 13, 2020, Judge Love issued a Report recommending that the

 Court deny Williams’s motion and dismiss this case with prejudice. Docket No. 9.

 Judge Love also recommended denying a certificate of appealability sua sponte. After

 an extension of time, Williams timely objected. Docket No. 14.

        Where a party objects within fourteen days of service of the Report and

 Recommendation, the Court reviews the objected-to findings and conclusions of the

 Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

 Court examines the entire record and makes an independent assessment under the

 law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en




                                           1
Case 6:19-cv-00399-JDK-JDL Document 15 Filed 01/12/21 Page 2 of 2 PageID #: 155




 banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

 time to file objections from ten to fourteen days).

       Here, Williams’s objections largely fail to address the issues analyzed in the

 Report—specifically, that Williams entered his guilty plea knowingly, voluntarily,

 and intelligently; and that Williams failed to show ineffective assistance of counsel.

 Regardless, the Court has conducted a careful de novo review of the record and the

 Magistrate Judge’s proposed findings and recommendations. Based on that review,

 the Court has determined that the Report of the United States Magistrate Judge is

 correct, and Williams’s objections are without merit.

       The Court therefore OVERRULES Williams’s objections (Docket No. 14) and

 ADOPTS the Report and Recommendation of the Magistrate Judge (Docket No. 9)

 as the opinion of the District Court. It is therefore ORDERED that William’s § 2255

 motion is DENIED, and this action is DISMISSED with prejudice. Finally, the

 Court hereby DENIES Williams a certificate of appealability sua sponte.

           So ORDERED and SIGNED this 12th day of January, 2021.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                            2
